DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 3-5 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldstein et al. (US Patent No. 9,953,546 B1).
Regarding claims 1 and 3-5, Goldstein discloses: 
a hand-manipulating coding block (see abstract), comprising: 
at least one real coding block (logic blocks) configured to have a unique ID (all blocks have unique ID’s – column 12, lines 45-46), to have at least one connector (see Fig. 2A – connectors 202 and 204), and to generate an actual code (column 6, lines 48-57);
 at least one numbering block (value block) configured to have a unique ID, to be connected to the real coding block, and to input a numerical value (column 8, line 64 – column 9, line 7); and 
(as per claim 1), 
the numbering block (value block) includes: 
a button part for selecting a number; 
a numeric connector connected to the real coding block (column 8, line 64 – column 9, line 7); 
a numeric display part (indicator 240) displaying a number selected in the button part; and 
a numeric controller that displays the number selected in the button part on the numeric display part and transmits it to the real coding block through the numeric connector (column 7, line 60 – column 8, line 9) (as per claim 3), 
at least one variable block (e.g. sensor block – see Fig. 7) configured to have a unique ID to be connected to the real coding block, and to input a variable value (e.g. a sensor value - column 8, lines 55-63); 
wherein the variable block includes: 
a variable memory having a unique ID; 
a variable connector connected to the real coding block; and 
a variable controller transmitting the ID stored in the variable memory to the real coding block through the variable connector (see Fig. 6; column 7, line 60 – column 8, line 9) (as per claim 4), and 
the main block (sequencer block) includes: 
a main memory storing instructions and variables corresponding to the unique IDs of the real coding block and the variable block; 

a main controller executing an input value inputted from the real coding block with reference to the main memory (column 6, lines 5-47; column 12: lines 33-67) (as per claim 5).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US Patent No. 9,953,546 B1). .
Regarding claim 2, Goldstein further discloses the real coding block includes: 
a coding memory having a unique ID (column 12, lines 45-46); 
a first coding connector (242) connected to the real coding block positioned at an upper portion thereof for communicating; and
a second coding connector (244) connected to the real coding block positioned at a lower portion thereof for communicating (see Fig. 2C); 

a fifth coding connector (234) connected to the real coding block positioned at a central portion for communicating (column 5, lines 30-35 – all blocks may have wireless communication connector for communicating with other blocks); and 
a coding controller (coding circuitry 232) controlling the first coding connector, the fifth coding connector and the third coding connector, so that their inputs and their IDs are outputted to the second coding connector (inputs from all connections are passed on serially toward sequencer block through a single connection – column 5, lines 6-14). 
It is noted that Goldstein does not appear to disclose at least one fourth coding connector connected to the variable block. However, such a modification of Goldstein would constitute a mere duplication of parts (adding another connector). The addition of another connector would have no patentable significance, as connecting an additional block to the coding block would not provide any new and unexpected result. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Goldstein by providing a fourth coding connector for connecting the variable block along with the numbering block and another coding block, to obtain predictable results of allowing for more parallel inputs into the coding block. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US 2017/0344127 A1) discloses virtualized tangible programming. Lozano et al. (US Patent No. 10,304,353 B1) discloses tray-and-bloc apparatus for device programming. . 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715